        Case 3:19-cv-01177-MO       Document 10      Filed 10/15/19    Page 1 of 3




Linda J. Larkin, OSB# 792954
E-mail: linda@bennetthartman.com
BENNETT HARTMAN, LLP
210 SW Morrison Street, Suite 500
Portland, OR 97204-3149
Telephone: 503-227-4600
Facsimile: 503-248-6800
Of Attorneys for All Plaintiffs




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 PORTLAND DIVISION


  TIMOTHY J. GAUTHIER AND GARTH
                                                              Civil No. 3:19-cv-01177-MO
  BACHMAN, TRUSTEES OF THE OREGON AND
  SOUTHWEST WASHINGTON NECA-IBEW
  ELECTRICAL WORKERS AUDIT COMMITTEE,
             Plaintiffs,

         vs.                                                   MOTION FOR DISMISSAL

  CROWN VOLTAGE, INC. a Washington
  Corporation; DANIEL TUCKER, individually; and
  STACY LACOMBE, individually,

  Defendants.

      Plaintiffs, through their attorney, Linda J. Larkin, move the court for an order to

dismiss the above entitled action. Said dismissal shall be without prejudice with respect

///

///
MOTION FOR DISMISSAL                                                         PAGE 1 of 3
        Case 3:19-cv-01177-MO      Document 10     Filed 10/15/19   Page 2 of 3




to any amounts claimed due by Plaintiffs, and amounts which might be claimed due by

way of counterclaim, for which this action was brought.

      IT IS SO MOVED this 15th day of October, 2019.


                                        s/Linda J. Larkin
                                        Linda J. Larkin, OSB# 792954
                                        Telephone: 503-227-4600
                                        E-mail: linda@bennetthartman.com
                                        Attorney for Plaintiffs




MOTION FOR DISMISSAL                                                      PAGE 2 of 3
        Case 3:19-cv-01177-MO     Document 10     Filed 10/15/19   Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that I served the foregoing MOTION FOR DISMISSAL on:

                          Daniel Tucker
                          1403 SW Columbia Ridge Dr.
                          Vancouver, WA 98664
                                 Defendant
                          Daniel W. Tucker, President
                          Crown Voltage, Inc.
                          1403 SE Columbia Ridge Dr.
                          Vancouver, WA 98664
                                 Defendant
                          Stacy LaCombe
                          1403 SE Columbia Ridge Dr.
                          Vancouver, WA 98664
                                 Defendant

by the following indicated method or methods:

         ■by mailing a copy thereof in a sealed, first-class postage-paid envelope,
         addressed to the party(ies) listed above, and deposited with the United States
         Postal Service at Portland, Oregon, on the date set forth below.

      Dated this 15th day of October, 2019.



                                 _/s/Linda J. Larkin
                                 Linda J. Larkin, OSB No. 792954
                                 linda@bennetthartman.com
                                 Attorney for Plaintiffs
                                 Phone: (503) 227-4600




MOTION FOR DISMISSAL                                                     PAGE 3 of 3
